Citation Nr: 1226942	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD), lumbar spine with radiculopathy. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease, lumbar spine with radiculopathy, and assigned an initial 10 percent disability rating, effective November 29, 2007. 

Subsequently, the RO issued a rating decision in January 2009 increasing the disability rating to 20 percent, effective from November 29, 2007.  Because a rating higher than 20 percent is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Board remanded the matter to the RO for additional evidentiary development. 

In August 2010, following the Board's remand, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU). This issue is presently in appellate status before the Board as a component of the initial rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In April 2011, the Veteran raised the issue of entitlement to a temporary total rating (100 percent) for service-connected disability.  

In January 2012, these matters were remanded for additional development.  At that time, the Board also referred the temporary total rating issue to the RO for appropriate action. 

In a January 2012 rating decision (electronically reviewed on Virtual VA), the RO assigned a temporary total rating for the Veteran's service-connected disability based on surgical and/or other treatment necessitating convalescence, effective from March 30, 2011, to November 1, 2011.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Throughout the entire appeal period (with the exception of the temporary total rating period), the Veteran's service connected DDD, lumbar spine with radiculopathy is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome were not shown.

2.  The objective evidence demonstrates mild radiculopathy of the right lower extremity associated with the service-connected back disorder; objective findings indicate that the left lower extremity is neurologically normal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for DDD of the lumbar spine with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2011).

2.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity has been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Code 8520 (2011).

2.  The criteria for a separate rating for radiculopathy of the left lower extremity has not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under VCAA as to these issues. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Also, the Veteran was afforded a VA examination most recently in June 2011 to evaluate the severity of his low back disability.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the low back symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his low back symptoms have materially increased in severity since the most recent evaluation. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the July 2009 and January 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in the July 2009 remand the Board directed the AMC/RO to request, obtain and associate with the claims file any available records from the Social Security Administration (SSA).  Upon remand, the Veteran wrote in August 2009 clarifying that he did not receive benefits from the SSA.  This was confirmed by the SSA in February 2010.  Moreover, in the January 2012 remand, the AMC/RO was instructed to request, obtain and associate with the claims file any and all Workers' Compensation records.  Additionally, outstanding VA treatment records since May 2011 were also to be obtained.

Upon remand, the VA treatment records were associated electronically with the claims file.  Notably, the Veteran did not respond to the RO's request for him to provide a proper authorization in order for them to obtain any and all Workers' Compensation records.  In this regard, the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the Veteran was provided a supplemental statement of the case in April 2012, consistent with the Board's remand directives.  

For these reasons, the Board finds that the July 2009 and January 2012 remand directives have been substantially complied with as to the issues disposed of in this decision.  Therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that the current initial 20 percent rating assigned does not adequately reflect the severity of his service-connected low back disability.  He also claims that he experiences radiculopathy of his bilateral lower extremities, associated with his low back disability.

As will be discussed below, the Board finds no support for assignment of an initial increased rating for any portion of the rating period on appeal.  However, as the evidence shows radiculopathy of the bilateral lower extremities, secondary to the Veteran's back disorder, entitlement to separate 10 percent ratings is granted on that basis.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for the award of service connection for November 2007.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart. 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

Intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

VA records dated from 2007 to February 2012 show ongoing treatment, to include prescribed medications, epidural injections and surgical intervention, for low back disability with bilateral lower extremity radiculopathy.  These reports reflect complaints of progressively worsening low back pain that radiated.  Such records also indicate that the Veteran was using a back brace, as well as a TENs unit.   With the exception of the two VA examinations, the records do not contain range of motion findings.

An October 2007 VA MRI shows moderate to severe foraminal stenosis caused by degenerative disc bulging and facet arthropathy from L2 to S1.

On April 2008 VA examination, the Veteran reported chronic pain that he rated an 8 to a 9 on a scale of 10.  He indicated that he constantly experiences weakness, stiffness, swelling, and a feeling of being hot.  He reported back instability, locking, fatigue, and lack of endurance.  He stated that he woke in the morning with back pain, and that the pain is further aggravated by bending as well as going back to standing straight, and prolonged sitting.  After 5 to 10 minutes, he indicated that he experiences severe back pain.  He also reported that he experiences low back pain that shoots down his right leg with numbness and tingling.  The Veteran also endorsed daily flare-ups of pain rated 10/10 in intensity.  The Veteran could not lift or push, and had trouble driving.  He indicated that he had been prescribed bed rest by a physician about 5 times that year, though he did not provide detail as to the duration of each episode.

Upon physical examination, the Veteran exhibited a mild limp favoring the right leg; the back showed normal lordosis; palpation revealed mild tenderness on the left side of the lumbar vertebrae.  He had forward flexion was to 70 degrees on the first repetition with pain starting at 20 degrees, reduced to 60 degrees on third repetition with pain starting at 20 degrees; the Veteran was unable to perform extension of his lower back because of extreme and severe pain; left lateral flexion was to 20 degrees times three repetitions with pain; right lateral flexion was to 20 degrees times three repetitions with pain; left lateral rotation was to 35 degrees times three repetitions with pain; right lateral rotation was to 35 degrees times three repetitions with pain.  There was 10 degrees loss of forward flexion due to pain.  There was a 30 degree loss on hyperextension due to pain; there was some noted fatigue and weakness on forward flexion, but there was no lack of endurance or incoordination.

In his July 2008 notice of disagreement, the Veteran stated that he experienced recurrent low back pain on a daily basis, to include radiation to his lower extremities.  He indicated that he was had received four epidural steroid injections since December 2007.

In March 2011, the Veteran underwent a lumbar fusion.

On June 2011 VA examination, the Veteran reported that in the last 2 years his back condition had significantly deteriorated.  He had several episodes of falling that he had been told was caused by his lack of disc at the L3/4 level and that the spinal bones compress the nerves were causing him to lose the strength in the lower body and feel extreme pain.  For the prior two years, his legs felt like rubber and were weak all the time.  He endorsed severe flare-ups that occurred weekly.  He indicated that such were precipitated by getting up first thing in the morning, exposure to cold, lifting, twisting, bending, brushing his teeth, and shaving.  The Veteran reported that he had many days of incapacitating pain in the last year due to the nerve compression in his spine.

Physical examination revealed normal posture, but an abnormal gait.  There was no kyphosis, lumbar lordosis, flattening, reverse lordosis, list, or scoliosis.  Part of the thoracolumbar spine that exhibited unfavorable ankylosis, and muscle spasm was noted.  

Range of motion testing revealed flexion to 60 degrees; extension to 10 degrees; left lateral flexion to 10 degrees; left lateral rotation to 10 degrees; right lateral flexion to 20 degrees; right lateral rotation to 20 degrees.  Additional limitation with repetitive motion, with pain the most important factor, revealed flexion to 40 degrees; and extension to 5 degrees.  There were no changes noted with the other ranges of motion.

Sensory examination revealed numbness and a tingling sensation to the upper outer right thigh and lower right leg.  On the right side, decreased sensation to light touch was noted, as was dysthesias.  Findings with respect to the left leg were normal.

On January 2012 VA neurosurgery clinic visit, the Veteran reported that he no longer felt the numbness that radiated all the way down to his legs and that he was no longer falling.  He denied bowel or bladder incontinence.  He continued to report sharp intermittent back pain that radiates to his tailbone and all the way down to the back of his legs.

The evidence shows, in summary, range of motion limited by pain, but without symptoms more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even when considering the lay and clinical evidence of functional limitation due to the DeLuca factors.  The Board acknowledges that the Veteran underwent lumbar fusion with stabilization of the L2-L3, L4-L5, in March 2011; however, the fusion of these two lumbar spine segments does not constitute unfavorable ankylosis of the entire thoracolumbar spine such as to warrant the next higher rating of 40 percent.  Additionally, a higher evaluation is not warranted on the basis of incapacitating episodes, as there is no objective evidence that he has had no evidence of bed rest prescribed by a physician.  In this regard, the Veteran did report that his physician prescribed bed rest on 5 occasions within a year prior to his April 2008 VA examination.  He is competent to report that he was prescribed bed rest.  However, as it appears that he receives all of his treatment through VA (as he has not identified other relevant private treatment providers when asked to do so by VA), and as such VA records fail to demonstrate any prescribed bed rest, his statements in this regard are not deemed credible.  The Board further notes that, even if prescribed, such would only enable an increased evaluation if such episodes totaled at least four weeks in duration, which has not been indicated here.  

Regarding the numbness and tingling noted in the Veteran's lower extremities, the Board observes that application of 38 C.F.R. § 4.71a, Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities. 

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Code 8520 is applicable to symptoms related to the sciatic nerve; mild symptoms warrant a 10 percent rating, moderate warrant 20 percent, moderately severe warrant 40 percent, and severe with marked muscle atrophy warrant 60 percent. 

The Veteran has consistently reported bilateral radiating pain, tingling, and numbness throughout the appeal period.  Additionally, the April 2008 VA examiner also included radiculopathy in the low back DDD diagnosis.  Furthermore, VA examination in June 2011 revealed decreased sensation to light touch, and dysthesias, in the right lower extremity.  Thus, the evidence supports entitlement to a separate rating under Code 8520, for radiculopathy of his right lower extremity.  38 C.F.R. § 3.102.  The objective findings are deemed consistent with mild incomplete paralysis.  In so concluding, the record fails to show atrophy, decreased muscle strength, absent knee or ankle jerk, or other signs representative of more serious symptomatology.  

With respect to the left leg, the June 2011 VA examination indicated a normal sensory examination.  Despite the slightly decreased reflexes, given the examiner's evaluation that there were no affected nerves in the left leg, and as the previous examination failed to objectively demonstrate neurologic deficit of the left leg, a separate grant of service connection is not at this time warranted for the left lower extremity.  

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar disability with associated radiculopathy, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity, secondary to DDD lumbosacral spine is granted. 


REMAND

While further delay is regrettable, the Board notes that additional development is necessary with respect to the TDIU claim.

The Veteran contends that he is unable to work due to his low back disability.  Additionally, a September 2010 VA outpatient record documents that the Veteran is unemployable.

On June 2011 VA examination, the examiner stated, in pertinent part, that the Veteran was unable to secure and maintain gainful employment at that time due to his service-connected low back disability.  He indicated that the Veteran could not engage in either physical or sedentary employment, as his low back disability limited his ability to stand for more than 20 to 30 minutes at a time or to perform  any heavy lifting.

The Board notes that the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  While it is VA policy to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b), the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

As there is evidence suggesting that the Veteran is precluded from engaging in substantial employment due to his low back disability, the RO/AMC should consider whether referral to VA's Director of C&P is warranted.

Accordingly, the case is REMANDED for the following:

1. The AMC/RO should review the entirety of the record and determine whether it sufficiently indicates that the Veteran may have been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  If so, the AMC/RO should refer the matter to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  If the matter is not referred, the basis for that determination must be explained.  

2. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


